--------------------------------------------------------------------------------

Exhibit 10.4

SECURITY AGREEMENT
 
 
 
Date:   February 19, 2008
 
THIS SECURITY AGREEMENT (hereinafter, this “Agreement”) is made by and between
 
FIFTH STREET MEZZANINE PARTNERS II, L.P., a Delaware limited partnership (the
“Secured Party”),
 
and
 
PET DRX CORPORATION, a Delaware Corporation, BAY AREA VETERINARY SPECIALIST,
INC., a California corporation and BRADSHAW VETERINARY CLINIC, INC., a
California corporation (jointly and severally, individually and collectively,
“Debtor”),
 
in consideration of the mutual covenants contained herein and benefits to be
derived herefrom.
 
W I T N E S S E T H:
 
ARTICLE 1.         DEFINITIONS
 
All capitalized terms used herein shall have the meanings set forth in that
certain Credit Agreement dated March 29, 2007 by and between Secured Party and
XLNT Veterinary Care, Inc., a Delaware corporation (“Lead Borrower”) and each of
the other Borrowers named therein (collectively, “Original Borrower”), as
amended by that certain First Amendment to Credit Agreement and Loan Documents
of even date hereof by and among Original Borrower, Debtor and Secured Party
(collectively, the “Loan Agreement”).  In addition, as herein used, the
following terms have the following meanings or are defined in the section of
this Agreement so indicated:
 
 
“Account Debtor” has the meaning given that term in the Code.

 
 
“Agreement” is defined in the Preamble.

 
 
“Chattel Paper” has the meaning given that term in the Code.

 
 
“Collateral” is defined in Section 2.1.

 
 
“Contract Rights” includes, without limitation, “contract rights” as now or
formerly defined in the Code and also any right to payment under a contract not
yet earned by performance and not evidenced by an instrument or Chattel Paper.


 
 

--------------------------------------------------------------------------------


 
 
“Costs of Collection” includes, without limitation, all attorneys’ reasonable
fees and reasonable out-of-pocket expenses incurred by the Secured Party’s
attorneys (including in-house counsel), accounting, consulting, brokerage or
other similar professional fees or expenses, and all reasonable costs incurred
by the Secured Party in the administration of the Obligations and/or the Loan
Documents, including, without limitation, reasonable costs and expenses
associated with travel on behalf of the Secured Party, which costs and expenses
are directly or indirectly related to or in respect of the Secured Party’s:
administration and management of the Obligations; negotiation, documentation,
and amendment of any Loan Document; or efforts to preserve, protect, collect, or
enforce the Collateral, the Obligations, and/or the Secured Party’s Rights and
Remedies and/or any of the Secured Party’s rights and remedies against or in
respect of any guarantor or other person liable in respect of the Obligations
(whether or not suit is instituted in connection with such efforts).  The Costs
of Collection are Obligations, and at the Secured Party’s option may bear
interest at the highest post-default rate which the Secured Party may charge the
Debtor hereunder as if such had been lent, advanced, and credited by the Secured
Party to, or for the benefit of, the Debtor.

 
 
“Debtor” is defined in the Preamble.

 
 
“Deposit Account” has the meaning given that term in the Code.

 
 
“Documents” has the meaning given that term in the Code.

 
 
“Documents of Title” has the meaning given that term in the Code.

 
 
“Financial Asset” has the meaning given that term in the Code.

 
 
“Goods” has the meaning given that term in the Code.

 
 
“Letter-of-Credit Right” has the meaning given that term in Code and also refers
to any right to payment or performance under a letter of credit, whether or not
the beneficiary has demanded or is at the time entitled to demand payment or
performance.

 
 
“Payment Intangible” as defined in the Code and also any General Intangible
under which the Account Debtor’s primary obligation is a monetary obligation.

 
 
“Proceeds” include, without limitation, “Proceeds” as defined in the Code, and
each type of property described in Section 2.1.

 
 
“Receivables Collateral”: the Debtor’s Accounts, Accounts Receivable, Contract
Rights, General Intangibles, Payment Intangibles, Chattel Paper, Instruments,
Documents of Title, Documents, Securities, letters of credit for the benefit of
the Debtor, and bankers’ acceptances held by the Debtor, and any rights to
payment.

 
 
“Secured Party” is defined in Preamble.

 
 
“Secured Party’s Rights and Remedies” is defined in Section 6.6.

 
 
-2-

--------------------------------------------------------------------------------



 
 
“Securities” has the meaning given that term in the Code.

 
 
“Supporting Obligation” has the meaning given that term in the Code and also
refers to a Letter-of-Credit Right or secondary obligation which supports the
payment or performance of an Account, Chattel Paper, a Document, a General
Intangible, an Instrument, or Investment Property. 

 
 
“Transfer” is defined in Section 4.1.

 
ARTICLE 2.         GRANT OF SECURITY INTEREST
 
2.1           Grant of Security Interest.  To secure the Debtor’s prompt,
punctual, and faithful performance of all and each of the Obligations, the
Debtor hereby grants to the Secured Party a continuing security interest in and
to, and assigns to the Secured Party, the following, and each item thereof,
whether now owned or now due, or in which the Debtor has an interest, or
hereafter acquired, arising, or to become due, or in which the Debtor obtains an
interest, and all products, Proceeds, substitutions, and accessions of or to any
of the following (all of which, together with any other property in which the
Secured Party may in the future be granted a security interest, is referred to
herein as the “Collateral”): All assets of the Debtor, including, without
limitation, all Accounts and accounts receivable; Inventory; Contract Rights;
Instruments; Deposit Accounts; General Intangibles; Letter of Credit Rights,
Payment Intangibles, Supporting Obligations, Investment Property; Equipment;
Goods; Securities; Documents; Documents of Title; Fixtures; Chattel Paper;
Financial Assets, policies and certificates of insurance, money, cash, or other
property; all insurance proceeds, refunds, and premium rebates, including,
without limitation, proceeds of fire and credit insurance, whether any of such
proceeds, refunds, and premium rebates arise out of any of the foregoing; all
liens, guaranties, rights, remedies, and privileges pertaining to any of the
foregoing including the right of stoppage in transit all books, records, and
information relating to the Collateral and/or to the operation of the Debtor’s
business, and all rights of access to such books, records, and information, and
all property in which such books, records, and information are stored, recorded,
and maintained.
 
2.2           Commercial Tort Claims. If the Debtor shall at any time acquire a
commercial tort claim, the Debtor shall promptly notify the Secured Party in a
writing signed by the Debtor of the brief details thereof and grant to the
Secured Party in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance satisfactory to the Secured Party.
 
2.3           Extent and Duration of Security Interest. The within grant of a
security interest is in addition to, and supplemental of, any security interest
previously granted by the Debtor to the Secured Party and shall continue in full
force and effect applicable to all Obligations until all Obligations have been
paid and/or satisfied in full.
 
2.4           Authorization to File.  The Debtor hereby authorizes the Secured
Party to file financing statements, without notice to the Debtor, with all
appropriate jurisdictions in order to perfect or protect the Secured Party’s
interest or rights hereunder, which financing statements may indicate the
Collateral as “all assets of the Debtor” or words of similar effect, or as being
of an equal or lesser scope, or with greater detail, all in the Secured Party’s
discretion.
 
 
-3-

--------------------------------------------------------------------------------


 
ARTICLE 3.         REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Debtor, in addition to all other representations, warranties and covenants
made by the Debtor in any other Loan Document, makes those covenants included in
this Agreement.  To induce Secured Party to enter into the Loan Documents and to
make the Loan, Debtor represents, warrants and covenants to Secured Party that:
 
3.1           Due Organization  Authorization; No Conflicts.
 
(a)           The Debtor presently is and shall hereafter remain in good
standing in its jurisdiction of formation and is and shall hereafter remain duly
qualified and in good standing in every other State in which, by reason of the
nature or location of the Debtor’s assets or operation of the Debtor’s business,
such qualification may be necessary, except where the failure to be so qualified
could reasonably be expected to have a Material Adverse Effect.
 
(b)           The Debtor has all requisite power and authority to execute and
deliver to the Secured Party all and singular the Loan Documents to which the
Debtor is a party and has and will hereafter retain all requisite corporate
power to perform all and singular the Obligations.
 
(c)           The Loan Documents have been duly executed and delivered by Debtor
and are the legal, valid and binding obligations of the Debtor, enforceable
against the Debtor in accordance with their respective terms, subject to
limitations as to enforceability which might result from bankruptcy, insolvency,
moratorium and other similar laws affecting creditors’ rights generally and
subject to limitations on the availability of equitable remedies.
 
3.2           Additional Assurances.  The Debtor shall execute and deliver to
the Secured Party such instruments, documents, and papers, and shall do all such
things from time to time hereafter as the Secured Party may reasonably request
to carry into effect the provisions and intent of this Agreement and to comply
with all applicable statutes and laws.  The Debtor shall execute all such
instruments as reasonably may be required by the Secured Party with respect to
the recordation and/or perfection of the security interests created herein.
 
ARTICLE 4.         NEGATIVE COVENANTS
 
Debtor covenants and agrees that Debtor will not do any of the following:
 
4.1           Dispositions.  Convey, sell, lease, transfer or otherwise dispose
of (collectively, a “Transfer”), all or any part of its business or property,
other than Transfers: (i) of inventory in the ordinary course of business; (ii)
of non-exclusive licenses and similar arrangements for the use of the property
of Debtor in the ordinary course of business; (iii) that constitute payment of
normal and usual operating expenses in the ordinary course of business; (iv) of
worn-out or obsolete equipment; or (v) permitted by Section 3.7 of the Credit
Agreement.
 
-4-

--------------------------------------------------------------------------------


 
4.2           Location of Collateral.  The Debtor hereby certifies that no
Collateral is in the possession of any third party bailee (such as at a
warehouse).  In the event that the Debtor, after the date hereof, intends to
store or otherwise deliver the Collateral to such a bailee, then Debtor shall
use reasonable best efforts to secure in writing from such bailee an
acknowledgment that the bailee is holding such Collateral for the benefit of the
Secured Party.
 
ARTICLE 5.         EVENTS OF DEFAULT
 
Upon the occurrence of any Event of Default, all Obligations of the Debtor to
the Secured Party shall become immediately due and payable, at the option of the
Secured Party and without notice or demand.  The occurrence of any Event of
Default shall also constitute, without notice or demand, a default under all
other agreements between the Secured Party and the Debtor and instruments and
papers given the Secured Party by the Debtor, whether such agreements,
instruments, or papers now exist or hereafter arise.
 
ARTICLE 6.         RIGHTS AND REMEDIES UPON DEFAULT
 
In addition to all of the rights, remedies, powers, privileges, and discretions
which the Secured Party is provided under the Loan Documents or applicable law
prior to the occurrence of an Event of Default, the Secured Party shall have the
following rights and remedies upon the occurrence and during the continuance of
any Event of Default.
 
6.1           Rights of Enforcement. The Secured Party shall have all of the
rights and remedies of a secured party upon default under the Code, in addition
to which the Secured Party shall have all and each of the following rights and
remedies:
 
(a)           To collect the Receivables Collateral with or without the taking
of possession of any of the Collateral.
 
(b)           To apply the Receivables Collateral or the proceeds of the
Collateral towards (but not necessarily in complete satisfaction of) the
Obligations.
 
(c)           To take possession of all or any portion of the Collateral.
 
(d)           To sell, lease, or otherwise dispose of any or all of the
Collateral, in its then condition or following such preparation or processing as
the Secured Party reasonably deems necessary and with or without the taking of
possession of any of the Collateral.
 
(e)           To exercise all or any of the rights, remedies, powers,
privileges, and discretions under all or any of the Loan Documents.
 
(f)           To apply to the Obligations any balances and deposits in any
Deposit Accounts of the Debtor which the Secured Party holds or is in control
of.
 
-5-

--------------------------------------------------------------------------------


 
6.2           Sale of Collateral.
 
(a)           Any sale or other disposition of the Collateral may be at public
or private sale upon such terms and in such manner as the Secured Party deems
advisable, having due regard to compliance with any statute or regulation which
might affect, limit, or apply to the Secured Party’s disposition of the
Collateral.
 
(b)           Unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type customarily sold on a recognized market (in
which event the Secured Party shall provide the Debtor with such notice as may
be practicable under the circumstances), the Secured Party shall give the Debtor
at least ten  (10) days prior written notice of the date, time, and place of any
proposed public sale, and of the date after which any private sale or other
disposition of the Collateral may be made.  The Debtor agrees that such written
notice shall satisfy all requirements for notice to the Debtor which are imposed
under the Code or other applicable law with respect to the Secured Party’s
exercise of the Secured Party’s rights and remedies upon default.
 
(c)           The Secured Party may purchase the Collateral, or any portion of
it at any sale held under this Article.
 
(d)           The Secured Party shall apply the proceeds of any exercise of the
Secured Party’s Rights and Remedies under this Article towards the Obligations
in such manner, and with such frequency, as the Secured Party determines.
 
6.3           Occupation of Business Location. In connection with the Secured
Party’s exercise of the Secured Party’s rights under this Article, the Secured
Party may enter upon, occupy, and use any premises owned or occupied by the
Debtor, and may exclude the Debtor from such premises or portion thereof as may
have been so entered upon, occupied, or used by the Secured Party.  The Secured
Party shall not be required to remove any of the Collateral from any such
premises upon the Secured Party’s taking possession thereof, and may render any
Collateral unusable to the Debtor.  In no event shall the Secured Party be
liable to the Debtor for use or occupancy by the Secured Party of any premises
pursuant to this Article, nor for any charge (such as wages for the Debtor’s
employees and utilities) incurred in connection with the Secured Party’s
exercise of the Secured Party’s Rights and Remedies.
 
6.4           Grant of Nonexclusive License. The Debtor hereby grants to the
Secured Party a royalty free nonexclusive irrevocable license to use, apply, and
affix any trademark, tradename, logo, or the like in which the Debtor now or
hereafter has rights, such license being with respect to the Secured Party’s
exercise of the rights hereunder including, without limitation, in connection
with any completion of the manufacture of Inventory or sale or other disposition
of Inventory.
 
6.5           Assembly of Collateral. The Secured Party may require the Debtor
to assemble the Collateral and make it available to the Secured Party at the
Debtor’s sole risk and expense at a place or places which are reasonably
convenient to both the Secured Party and Debtor.
 
-6-

--------------------------------------------------------------------------------


 
6.6           Rights and Remedies. The rights, remedies, powers, privileges, and
discretions of the Secured Party hereunder (herein, the “Secured Party’s Rights
and Remedies”) shall be cumulative and not exclusive of any rights or remedies
which it would otherwise have.  No delay or omission by the Secured Party in
exercising or enforcing any of the Secured Party’s Rights and Remedies shall
operate as, or constitute, a waiver thereof.  No waiver by the Secured Party of
any Event of Default or of any default under any other agreement shall operate
as a waiver of any other default hereunder or under any other agreement.  No
single or partial exercise of any of the Secured Party’s Rights or Remedies, and
no express or implied agreement or transaction of whatever nature entered into
between the Secured Party and any person, at any time, shall preclude the other
or further exercise of the Secured Party’s Rights and Remedies.  No waiver by
the Secured Party of any of the Secured Party’s Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion, nor shall it be
deemed a continuing waiver.  All of the Secured Party’s Rights and Remedies and
all of the Secured Party’s rights, remedies, powers, privileges, and discretions
under any other agreement or transaction are cumulative, and not alternative or
exclusive, and may be exercised by the Secured Party at such time or times and
in such order of preference as the Secured Party in its sole discretion may
determine.  The Secured Party’s Rights and Remedies may be exercised without
resort or regard to any other source of satisfaction of the Obligations.
 
ARTICLE 7.         GENERAL
 
7.1           Successors and Assigns. This Agreement shall be binding upon the
Debtor and the Debtor’s representatives, successors and assigns and shall inure
to the benefit of the Secured Party and the Secured Party’s successors and
assigns; provided, however, no trustee or other fiduciary appointed with respect
to the Debtor shall have any rights hereunder.
 
7.2           Severability. Any determination that any provision of this
Agreement or any application thereof is invalid, illegal, or unenforceable in
any respect in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Agreement.
 
7.3           Integration; Amendments; Course of Dealing.  This Agreement and
the other Loan Documents are intended by the parties as the final, complete and
exclusive statement of the transactions evidenced by this Agreement and the
other Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, express or implied, are deemed to be
superceded by this Agreement and the other Loan Documents, and no party is
relying on any promise, agreement or understanding not set forth in this
Agreement and the other Loan Documents.  No such discussions, negotiations,
custom, usage, or course of dealings shall limit, modify, or otherwise affect
the provisions thereof.  This Agreement may not be amended or modified except by
a written instrument describing such amendment or modification executed by
Debtor and Secured Party.  No failure by the Secured Party to give notice to the
Debtor of the Debtor’s having failed to observe and comply with any warranty or
covenant included in any Loan Document shall constitute a waiver of such
warranty or covenant or the amendment of the subject Loan Document.
 
-7-

--------------------------------------------------------------------------------


 
7.4           Power of Attorney.  The Debtor hereby irrevocably constitutes and
appoints the Secured Party (acting through any officer of the Secured Party)
as  Debtor’s true and lawful attorney, with full power of substitution,
following the occurrence and during the continuation of an Event of Default. The
rights and powers granted the Secured Party by this appointment include but are
not limited to the right and power to: (i) prosecute, defend, compromise, or
release any action relating to the Collateral; (ii) sign change of address forms
to change the address to which the Debtor’s mail is to be sent to such address
as the Secured Party shall designate; receive and open the Debtor’s mail; (iii)
endorse the name of the relevant Debtor in favor of the Secured Party upon any
and all checks, drafts, notes, acceptances, or other items or instruments; sign
and endorse the name of the relevant Debtor on, and receive as secured party,
any of the Collateral, any invoices, schedules of Collateral, freight or express
receipts, or bills of lading, storage receipts, warehouse receipts, or other
documents of title respectively relating to the Collateral; (iv) sign the name
of the Debtor on any notice to the Debtor’s Account Debtors or; sign the
Debtor’s name on any Proof of Claim in Bankruptcy against Account Debtors, and
on notices of lien, claims of mechanic’s liens, or assignments or releases of
mechanic’s liens securing the Accounts; (v) take all such action as may be
necessary to obtain the payment of any letter of credit and/or banker’s
acceptance of which the Debtor is a beneficiary; (vi) repair, manufacture,
assemble, complete, package, deliver, alter or supply goods, if any, necessary
to fulfill in whole or in part the purchase order of any customer of the Debtor
and (vii) use, license or transfer any or all General Intangibles of the
Debtor.  In connection with all powers of attorney described above, the Debtor
hereby grants unto the Secured Party (acting through any of its officers) full
power to do any and all things necessary or appropriate in connection with the
exercise of such powers as fully and effectually as the Debtor might or could
do, hereby ratifying all that said attorney shall do or cause to be done by
virtue of this Agreement.  No power of attorney set forth above shall be
affected by any disability or incapacity suffered by the Debtor and each shall
survive the same.   All powers conferred upon the Secured Party herein, being
coupled with an interest, shall be irrevocable until this Agreement is
terminated by a written instrument executed by a duly authorized officer of the
Secured Party.  Notwithstanding anything herein to the contrary, Debtor hereby
appoints Secured Party its power of attorney to sign Debtor’s name on any
documents necessary to perfect or continue the perfection of any security
interest regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Secured Party is under no further
obligation to make loans or advances hereunder.
 
7.5           Secured Party’s Costs and Expenses. The Debtor shall pay on demand
all Costs of Collection and all reasonable expenses of the Secured Party in
connection with the preparation, execution, and delivery of this Agreement, and
any and all documents, instruments and agreements delivered to the Secured Party
in connection herewith, whether evidencing the Obligations, or granting the
Secured Party certain rights with respect to the Debtor, or its shares of stock,
and of any Loan Documents, whether now existing or hereafter arising, and all
other reasonable expenses which may be incurred by the Secured Party in
preparing or amending this Agreement and all other agreements, instruments, and
documents related thereto, or otherwise incurred with respect to the
Obligations.
 
7.6           Copies and Facsimiles. This Agreement and all documents which
relate thereto, which have been or may be hereinafter furnished the Secured
Party may be reproduced by the Secured Party by any photographic, microfilm,
xerographic, digital imaging, or other process, and the Secured Party may
destroy any document so reproduced.  Any such reproduction shall be admissible
in evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business).
 
-8-

--------------------------------------------------------------------------------


 
7.7           New York Law.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF
THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  DEBTOR HEREBY CONSENTS
AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF
NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE DEBTOR AND SECURED PARTY PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED THAT
DEBTOR AND  SECURED PARTY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY AND; PROVIDED,
FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
SECURED PARTY FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SECURED
PARTY.  DEBTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND DEBTOR HEREBY WAIVES ANY
OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  DEBTOR HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO DEBTOR
AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF DEBTOR’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES
MAILS, PROPER POSTAGE PREPAID.
 
7.8           Right of Set-Off.  Debtor and any guarantor hereby grant to
Secured Party, a lien, security interest and right of setoff as security for all
Obligations and obligations to Secured Party, whether now existing or hereafter
arising upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Secured Party or
any entity under the control of the Secured Party and its successors and assigns
or in transit to any of them.  At any time, without demand or notice (any such
notice being expressly waived by Debtor), Secured Party may set off the same or
any part thereof and apply the same to any liability or obligation of Debtor and
any guarantor even though unmatured and regardless of the adequacy of any other
collateral securing the loan.  ANY AND ALL RIGHTS TO REQUIRE SECURED PARTY TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE DEBTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.
 
-9-

--------------------------------------------------------------------------------


 
7.9           Waivers.
 
(a)           The Debtor (and all guarantors, endorsers, and sureties of the
Obligations) make each of the waivers included in Subsection (b), below,
knowingly, voluntarily, and intentionally, and understands that the Secured
Party, in entering into the financial arrangements contemplated hereby and in
providing loans and other financial accommodations to or for the account of the
Debtor as provided herein, whether now or in the future, is relying on.
 
(b)           THE DEBTOR, AND EACH SUCH GUARANTOR, ENDORSER, AND SURETY
RESPECTIVELY KNOWINGLY, VOLUNTARILY AND INTEN-TIONALLY WAIVE THE FOLLOWING:
 
(i)           Except as otherwise specifically required hereby or by any other
Loan Document, notice of non-payment, demand, presentment, protest and all forms
of demand and notice, both with respect to the Obligations.
 
(ii)           Except as otherwise specifically required hereby or by any other
Loan Document, the right to notice and/or hearing prior to the Secured Party’s
exercising of the Secured Party’s rights upon the occurrence and continuation of
an Event of Default.
 
(iii)           DEBTOR AND SECURED PARTY MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR
AGAINST THE SECURED PARTY OR IN WHICH THE SECURED PARTY IS JOINED AS A PARTY
LITIGANT), INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF SECURED PARTY RELATING TO THE ADMINISTRATION
OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY
WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT AS PROHIBITED BY LAW, DEBTOR
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES.
 
 
-10-

--------------------------------------------------------------------------------


 
This Security Agreement is executed as of the date first written above.
 
                                        “Debtor”
 
                                        PET DRX CORPORATION,
                                        a Delaware Corporation
 
 
                                                                                                                       
By: /s/ George
Villasana                                                            
                                                                                                                       
Name: George Villasana                                                       
                                        Title: Secretary
 
 
 
                                        BAY AREA VETERINARY SPECIALISTS, INC.,
                                        a California corporation
 
 
                                                                                                                       
By: /s/ George
Villasana                                                            
                                                                                                                       
Name: George Villasana                                                       
                                        Title: Secretary
 
 
                                        BRADSHAW VETERINARY CLINIC, INC.,
                                        a California corporation
 
 
                                                                                                                       
By: /s/ George
Villasana                                                            
                                                                                                                       
Name: George Villasana                                                       
                                        Title: Secretary
 

 
                                        “Secured Party”
 
                                        FIFTH STREET MEZZANINE PARTNERS II,
L.P.,
                                        a Delaware limited partnership
 
                                        By:          Fifth Street Mezzanine
Partners II GP, LLC,
                            a Delaware limited liability company,
                                                    its general partner
 
 
                                                                                                                                       
By: /s/ Bernard D. Berman                                        
                                                                                                                                       
Name: Bernard D. Berman
                                                        Title:   Executive Vice
President and
                                                                    Secretary
 
 
Signature Page to
Security Agreement (Borrower)